DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 03/09/2022.
Applicant’s amendments to the claims are sufficient to overcome the rejections presented in the previous office action.  
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 24-44 are objected to because of the following informalities:  
Regarding claim 24, insert “of check sites” after “set” (see lines 10, 12, and 15, respectively).
Regarding claim 24, substitute “a security thread” with – the security thread – (see line 13).
Regarding claim 31, substitute “a predetermined maximal deviation” with – the predetermined maximal deviation – (see line 3).
Regarding claim 32, insert “of check sites” after “set” (see line 2).
Regarding claim 33, insert “of check sites” after “set” (see lines 3 and 4, respectively).
Regarding claim 36, insert “of check sites” after “set” (see lines 2 and 4 respectively).
Regarding claim 37, substitute “a security thread” with – the security thread – (see line 5).
Regarding claim 38, substitute “a method” with – the method – (see line 3).
Regarding claim 42, substitute “a security thread” with – the security thread – (see line 1); and “a value document” with – the value document – (see line 1).
Regarding claim 42, substitute “an evaluation device” with – the evaluation device – (see page 7, line 2).
Claims 25-30, 34-35, 39-41, and 43-44 are objected to since they are dependent upon an objected claim.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 24-44 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, fails to teach, a method for detecting a security thread in a value document, in which 
magnetic data for sites on the value document are employed which data represent a magnetic property of the value document at the sites,
check sites on the value document are determined employing the sites,
	a method section is carried out, in which
	a pair of two of the check sites on the value document is selected and, for a straight line through the check sites of the pair, deviations are computed from the straight line, and a set of check sites is specified for which the deviation of the set is smaller than a predetermined maximal deviation,
the method section is repeated for other pairs until an abort criterion is fulfilled,
wherein for each set a suitability value is specified that describes how well the
check sites of the set describe the location of the security thread,
as the location of the security thread a straight line is ascertained that reproduces the location of the check sites of the set for which the highest suitability value was ascertained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887